Citation Nr: 1507886	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis, to include interstitial fibrosis caused by bilateral pulmonary asbestosis as well as bilateral asbestos-related pleural disease, as due to asbestos exposure in service.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned in February 2014.  A copy of the hearing transcript has been associated with the claims file.  

The Board recognizes that a Chest X-ray was sought in June 2008 in light of a history of a "63 year old male with asthma."  Additionally, VA treatment records also reflect a diagnosis of emphysema.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.").  However, COPD is "any disorder characterized by persistent or recurring obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema."  Dorland's Illustrated Medical Dictionary, 530 (32d ed., 2012).  Therefore, his current claim for COPD encompasses both symptoms of asthma and emphysema, which are not considered separately raised issues.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service.

2.   The Veteran's asbestosis, to include interstitial fibrosis caused by bilateral pulmonary asbestosis as well as bilateral asbestos-related pleural disease, is related to his history of asbestos exposure beginning in service.

3.  The Veteran's COPD is not causally or etiologically related to any disease, injury, or incident in service, including in-service exposure to asbestos.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asbestosis, to include interstitial fibrosis caused by bilateral pulmonary asbestosis as well as bilateral asbestos-related pleural disease, have been met.  38 U.S.C.A. §§, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for entitlement to service connection for COPD have not been met. 38 U.S.C.A. §§, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim for service connection for asbestosis, to the extent that there may be any deficiency of notice or assistance, the Board is granting the benefits sought.  Accordingly, there is no prejudice, and any error in notice or assistance is harmless.

With respect to the Veteran's claim for service connection for COPD, it is acknowledged that VA has a duty to inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between service and the disability, the degree of disability, and effective date of the disability.  Here, an adequate notice letter was provided to the Veteran in September 2009.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records, VA treatment records, and private treatment records have been obtained and considered, and the Veteran has not otherwise adequately identified any additional outstanding records that have not been requested or obtained that would contain potentially relevant information. 

The Veteran also submitted lay statements and oral testimony during the February 2014 Board hearing in support of his claim.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and etiology of the Veteran's COPD.  It was specifically explained that the RO denied the claim because more probative weight was assigned to a negative VA opinion.  See, e.g., Hearing Transcript (Tr.) at p. 3.  After noting that the VA opinion determined that COPD was the result of the Veteran's long-time history of cigarette smoking, testimony was solicited on the nature of the relationship of his claimed disorder and service.   Id.  The Veteran explained in detail that, although he had post-service exposure to asbestos, he believed his exposure initially began in service.  Id. at p. 9.  Additionally, clarification was sought as to whether Dr. S. was the Veteran's treating physician in order to ascertain whether there may have been any outstanding relevant records, which the Veteran denied.  Id. at p. 7.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Additionally, the Veteran was provided with a VA examination and opinion in January 2010.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Furthermore, the VA examiner provided a succinct but complete medical rationale as to why service connection was not warranted for COPD by explaining that his COPD was associated with longtime heavy cigarette smoking.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination or opinion with respect to this issue has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board adjudication of his claim for COPD at this time.

II.  Service Connection for Asbestosis

After carefully reviewing the record, the Board finds that service connection for asbestosis is warranted.  As an initial matter, the Veteran has competently and credibly provided testimony that, as part of his duties in the Navy as a radioman, he was responsible for removing and replacing asbestos insulation in his work area and he also worked with electrical wiring with asbestos encasements.  A review of the records reflect that he served aboard the USS Tidewater and USS Eldorado, and his DD Form 214 confirms his military specialty as a radioman.  Moreover, post-service private records demonstrate that the Veteran consistently reported a long history of asbestos exposure, beginning with his service in the Navy.  In light of the fact that asbestos particles would be introduced to the air during the active manipulation of insulation and electrical wiring, exposure to asbestos in service has been adequately demonstrated.  

In looking at the medical nexus opinions of record, the January 2010 VA examiner concluded that it "is unlikely that he had enough asbestos exposure during his military career to cause his asbestosis" and instead cited his significant exposure to asbestos in post-military civilian occupations.  However, the fact that the January 2010 VA examiner specifically found that "the Veteran's asbestos exposure was primarily in his post military occupations" does not diminish the fact that there was some exposure to asbestos in the Navy.  (Emphasis added).  

Here, the Board finds probative two private opinions indicating that there is a connection between his current disabilities and his history of asbestos exposure beginning in service.  First, a December 2001 physician's report specifically noted that "[g]iven the patient's history of significant exposure to asbestos in the workplace associated with an appropriate latency, and given the roentgenographic findings described above, I feel with a reasonable degree of medical certainty that [the Veteran] is diagnosed as having interstitial fibrosis caused by bilateral pulmonary asbestosis as well as bilateral asbestos-related pleural disease."  Because the Veteran's duties as a Navy radioman were well documented in the history portion of the physician's report, the Board finds that the use of the word "workplace" by the physician does not necessarily exclude the jobs he performed as part of his military service.  Second, a July 2008 private opinion expressly noted that the Veteran "was exposed to asbestos from 1962," the date the Veteran entered the Navy, and determined that "[g]iven the patient's history of asbestos exposure and the appropriate latent period, he does have parenchymal and plural changes, which are within a reasonable degree of medical certainty diagnostic of a history of asbestos exposure and underlying asbestosis."  

In ascertaining the nature and etiology of the Veteran's current asbestosis, the Board finds that the weight of the probative evidence suggests that the Veteran's current disabilities are related to a long history of asbestos exposure that first began in the military.  There is simply insufficient persuasive evidence to exclude his in-service exposure as a contributing cause of his current asbestosis; rather, the two private medical opinions referenced above imply the opposite.  Accordingly, the Board resolves doubt in the Veteran's favor, and finds that service connection for asbestosis, to include interstitial fibrosis caused by bilateral pulmonary asbestosis as well as bilateral asbestos-related pleural disease, is warranted.

III.  Service Connection for COPD

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as COPD is not recognized as chronic under 
38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Here, there is no dispute that the Veteran has COPD. See numerous private treatment records diagnosing COPD; January 2010 VA examination report (discussing both the Veteran's pulmonary asbestosis and COPD).  Furthermore, as explained above, the Board finds that he was exposed to asbestos during his service in the U.S. Navy.  Therefore, resolution of this claim turns on whether the Veteran's COPD is related or attributable to his military service, including the conceded asbestos exposure.  

A review of service treatment records is entirely devoid of any mention of COPD.  Despite a single reference to an alleged history of asthma in October 1968 and assessments of multiple upper respiratory illnesses in service, no abnormalities were noted on chest X-rays of July 1962, January 1963, May 1965, November 1968, October 1969, August 1970, and at his separation examination in February 1971.  Furthermore, the Veteran denied COPD-related symptoms on his Reports of Medical History, and all in-service examination reports reflected "normal" clinical evaluations of the chest and lungs.  In fact, according to private treatment records, the Veteran first reported an initial onset of symptoms "sometime in 2000 with worsening shortness of breath."  See March 2007 private treatment report. 

On VA examination in January 2010, the examiner made an opinion suggesting a non-service related etiology for the Veteran's COPD; the VA examiner explained that his COPD is "associated with longtime heavy cigarette smoking."  The Board accords great probative weight to the negative VA opinion as such is predicated on an interview and examination of the Veteran and a detailed review of his records, including his service records.  Moreover, this etiology is consistent with other medical evidence of record, including a March 2007 private treatment record that noted that the Veteran "was a 120-pack year smoker.  He quit smoking in 2000 after development of shortness of breath. . . .  Of note, he has SIGNIFICANT SECOND-HAND SMOKE EXPOSURE from his wife who continues to smoke cigarettes at home."  Even assuming arguendo that the Veteran began smoking cigarettes in service, he would nonetheless be prohibited from establishing service connection under the provisions of 38 C.F.R. § 3.300(a) ("For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service."); see Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005).

The Board notes that, in October 2009, the Veteran stated that he submitted statements from a specialist "that diagnose my condition of COPD as a result of asbestos exposure."  However, according to the attached July 2008 letter from Dr. C.J., the diagnosis was not "COPD as a result of asbestos exposure" as characterized by the Veteran.  Instead, an assessment of "parenchymal and plural changes" were noted to be "diagnostic of a history of asbestos exposure and underlying asbestosis."  Contrary to the Veteran's interpretation of the report from Dr. C.J., the specific diagnosis of COPD was not mentioned, much less linked to asbestos exposure, by this physician.  

To the extent that the Veteran himself believes that his COPD is related to his in-service asbestos exposure, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current COPD and in-service exposure to asbestos to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current COPD and his in-service exposure to asbestos.

Based on the foregoing, the Board finds that service connection is not warranted for COPD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, his claim must be denied.


ORDER

Service connection for asbestosis, to include interstitial fibrosis caused by bilateral pulmonary asbestosis as well as bilateral asbestos-related pleural disease, is granted.

Service connection for COPD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


